Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered. 

Response to Arguments
Applicant’s remarks filed on 11/19/21 have been entered and fully considered, but they are not found convincing. 

35 USC § 101
With regards to the 35 USC § 101 rejection of claim(s) 19 and 20, applicant has canceled the claims.

35 USC § 112
With regards to the 35 USC § 112 rejection see updated rejections below with regards to new issues per amendments.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-20 (claims 3, 4, 7, and 8 have been canceled), applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final. See below updated rejection.
< Remainder of Page Left Intentionally Blank >

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-10, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 4 and 8 recites the limitation "The objet detector of claim 3".  There is insufficient antecedent basis for this limitation in the claim as claim 3 has been canceled. Claims 5-6, 9-10, and 21 are rejected for at least being dependent upon claims 4 and 8, respectively.
Claims 17-18 recites the limitation "the infrared image". There is insufficient antecedent basis for this limitation in the claim.
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 15-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] further in view of D6 [US 2015/0146927 A1].
Claim 1: An object detector, comprising:
a camera aligned to capture and output an optical image of a field of view; [D1, [0074]] D1 teaches the utilization of a camera as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle.

a microphone for detecting sounds in the field of view and outputting a signal reflecting a detected sound; [D1, [0074]] D1 teaches the utilization of a microphone as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle.

a motion sensor for detecting movement within the field of view and outputting a signal reflecting a detection of movement; and [D1, [0074]] D1 teaches the utilization of the motion sensors as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle.

a microcontroller coupled to the motion sensor, the camera, and the microphone that is programmed to locally make a binary decision limited to whether there is a predetermined object in the field of view is present or absent based upon the optical image and the signal reflecting the detected sound and to wirelessly output[D1, [0065 and 0074-0075]] D1 teaches the one or more sensors can be configured to generate and/or store data including the sensor data associated with one or more objects that are proximate to the vehicle. For example, within range or a field of view of the one or more sensors. The one or more objects, for example, can include buildings, roads, road markings, road signs, traffic lights, foliage, pedestrians, vehicles, cyclists, and/or other objects. The sensor data can be indicative of locations associated with the one or more objects within the surrounding environment of the vehicle at one or more times. Further, D1 teaches the communications network can include a local area network (e.g. intranet), wide area network (e.g. Internet), wireless Local area network (LAN) network (e.g., via Wi-Fi), cellular network, a SATCOM network, Very high frequency (VHF) network, a high frequency (HF) network, a WiMAX based network, and/or any other suitable communications network (or combination thereof) for transmitting data to and/or from the vehicle.

[D1, [0174-0175]] D1 teaches the in some implementations, the computing system can be included in an autonomous vehicle. In other implementations, the computing system is not located on-board a vehicle and can be located in another location. The computing system includes one or more processors and a memory. The one or more processors can include any suitable processing device such as a microcontroller.

D1 teaches the system utilizing the multiple components and sensors, however, does not explicitly teach the battery used as the power source and the binary output that has been transmitted. The limitations are taught as follows:

a battery coupled to the motion sensor, the camera, and the microphone and acting as a sole power source for the operation of the motion sensor, the camera, and the microphone; and [D2, [0046 - 0047]] D2 teaches the power source may include a rechargeable or non-rechargeable battery or an isolated power generation circuit to produce the operating power. 

With regards to the output binary decision with regards to the presence of the determined object in the field of view, [D2, Figure 8 and [0050 and 0065]] D2 teaches the binary image data is formed with regards to the data formed such that the binary data has to do with the object. D1 in view of D2 does not explicitly teach the decision, however, [D6, [0003]] D6 teaches the binary determination of the image including an object or not. The output is also provided in a binary decision. 

 It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the camera, infrared, microphone, and motion sensors are utilized together in determination of an object of interest within the proximity of the vehicle,  the implementation of the device can be done in various configuration of either on a vehicle or in another location by use of a microprocessor to utilize the noted camera, infrared, microphone, and motion sensors to determine the presence of the object of interest with the teachings of D2, wherein the system includes the use of a battery pack in order to power and utilize the components of the system and further providing an output in the form of a binary data with regards to the presence of an object, further in view of D6 wherein the binary decision is made based upon the presences of an object and is output. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the different configuration provided by the embodiments/implementations of D2, wherein D2 provides the different power mechanisms for the system and the further analysis of the acquired data of D1 in order to output the data as determined in D2 (binary data), and the decision made in D6 of the object being present or not in binary terms. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The object detector of claim 1, wherein the microcontroller is programmed to detect whether the predetermined object is in motion based on the motion sensor. [D1, [0074]] D1 teaches the utilization of the motion sensors as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle. Examiner recommends to clarify the claim on scenarios with respect to object motion as the prior art does in fact detect an object is in motion.

Claim 4: The object detector of claim 3, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using a modified machine learning network to identify a foreground object in visible range camera images. [D1, [0021]] D1 teaches the machine learned model utilized in the association of the one or more objects for object detection and object tracking.

Claim 5: The object detector of claim 4, wherein the microcontroller is programmed to identify multiple foreground objects in a visible range camera image. [D1, [0005 and Claim 1]] D1 teaches the determination of one or more objects.

Claim 6: The object detector of claim 5, wherein the microcontroller is programmed to count the multiple foreground objects identified in a visible range camera image. [D1, [0005, 0137 and Claim 1]] D1 teaches the determination of one or more objects. D1 teaches the counting of the objects detected and objects being tracked.

Claim 15: The object detector of claim 1, wherein the microcontroller is programmed to make a final determination whether the predetermined object is in the field of view based on consideration of a first preliminary determination whether the predetermined object is in the field of view that is based upon the visible range image, consideration of a second preliminary determination whether the predetermined object is in the field of view that is based upon the infrared image, and a third preliminary determination whether the predetermined object is in the field of view based upon the signal reflecting the detected sound. Claim 15 is rejected for similar reasons as to those described in claim 1. Claim 15 recites the determination of an object being in the field of view dependent upon the determination of an object being present in the field of view. The claim does not specify the determination of the steps being taken together or separately in a specific order. The combination provides the ability of each of the sensing types to be utilized together and at least providing the determination by analyzing all the sensor data at once. It is noted, turning the calculation to be in a specific order with respect to the acquired data is not believed to be an inventive step.

Claim 16: The object detector of claim 15, wherein the microcontroller is programmed to make the final determination using a fusion algorithm that considers the first preliminary determination, the second preliminary determination, and the third preliminary determination. Claim 15 is rejected for similar reasons as to those described in claim 1 wherein a determination is made with respect to the presences of the object. [D1, [0096]] Further D1 teaches sensor data fusion in tracking.

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 1.

Claim 18: Claim 18 is rejected for similar reasons as to those described in claim 15 and 16. 

Claim 21: Claim 21 is rejected for similar reasons as to those described in claim 1. [D1, [0074]] D1 teaches the utilization of the motion sensors as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle. There are more than one objects and the motion sensor acquires data associated with each one.
< Remainder of Page Left Intentionally Blank >
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] in view of further in view of D6 [US 2015/0146927 A1], as described in claim 1, further in view of D5 [US 2017/0286830 A1].
Claim 8: The object detector of claim 3, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using an embedded binarized neural network to process a thermal image. [D5, [0096]] D5 teaches the use of a trained neural network which could be optionally binarized in order to reduce the computational complexity to processed the acquired image. This would aid in the reduction of the computational power needed with respect to the previously acquired thermal image data. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 in view of D6, as described in claim 3, with the teachings of D5, in which the analysis of the data to determine the object in the data is done by the binarized neural network. One skilled in the art would have been motivated to modify D1 in view of D2 in view of D6 in this manner in order to processing techniques of D5 in which a neural network is utilized to process the specific acquired image data. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8. 

Claim 9: The object detector of claim 8, wherein the microcontroller is programmed to identify whether there are multiple predetermined objects in the field of view using an embedded Claim 9 is rejected for similar reasons as to those described in claim 5 and 8, wherein multiple objects are detected and the use of the binarized neural network to process the acquired data.

Claim 10: The object detector of claim 9, wherein the microcontroller is programmed to count the multiple foreground objects identified in the thermal image. [D1, [0005, 0025 and Claim 1]] D1 teaches the determination of one or more objects and the use of thermal sensors.
< Remainder of Page Left Intentionally Blank >
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] further in view of D6 [US 2015/0146927 A1], as described in claim 1, further in view of D3 [US 2017/0186291 A1].
Claim 11: The object detector of claim 1, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view based on the signal reflecting the detected sound. Claim 11 is rejected for similar reasons as to those described in claim 1, wherein the acquired data is within the field of view. Claim 11 does not explicitly teach the determination of the object based upon the detected sound, however, the limitations are taught as follows: [D3, [0048]] D3 teaches the sound utilized to determine the object of interest. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 in view of D6, as described in claim 1, with the teachings of D3, wherein the sound information is used to detect the object of interest. One skilled in the art would have been motivated to modify D1 in view of D2 in view of D6 in this manner in order to analyze the acquired data by the microphone with the processing of D3 in which the object is determined. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11. 

Claim 12: The object detector of claim 11, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view by comparing an amount  [D3, [0048]] D3 teaches a sound generating object must satisfy a sound energy threshold to be identified as an object of interest or a sound object. 

Claim 13: The object detector of claim 12, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view by extracting at least one feature from the signal reflecting the detected sound if the amount of energy in the signal exceeds the threshold. [D3, [0053]] D3 teaches when a pixel satisfies a sound energy threshold, above a level, the space it corresponds to may be identified in the acoustic image as an approximate location for a sound object.
< Remainder of Page Left Intentionally Blank >

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] further in view of D6 [US 2015/0146927 A1] in view of D3 [US 2017/0186291 A1], as described in claim 11, further in view of D4 [US 2013/0272548 A1].
Claim 14: The object detector of claim 13, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using mel frequency cepstral coefficients. [D4, [0065]] D3 teaches the acoustic features such as mel-frequency cepstral coefficients (MFCCs) as used in audio recognition to improve object recognition. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 in view of D6 in view of D3, as described in claim 11, with the teachings of D4, wherein the processing is done by use of the MFCCs in which the audio data is analyzed with the MFCCs to determine the object in the field of view. One skilled in the art would have been motivated to modify D1 in view of D2 in view of D6 in view of D3 in this manner in order to use the MFCCs to further analyze the data and determine the objects in the field of view. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 14. 
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661